Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered October 24, 2014 in a proceeding pursuant to Family Court Act article 6. The order denied the motion of respondent to vacate a prior court order awarding sole custody of the subject child to petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Walker v Carroll ([appeal No. 1] 140 AD3d 1669 [2016]).
Present — Smith, J.P., Centra, DeJoseph, Curran and Scudder, JJ.